By his own admission, petitioner has been transferred to another correctional facility and the income execution order placed against his inmate account at Five Points is no longer in effect. *1038In view of this, the appeal is moot and must be dismissed (see e.g. Matter of Abreu v White, 85 AD3d 1451 [2011]; Matter of Rush v Bellamy, 71 AD3d 1298 [2010]). To the extent that petitioner seeks to recover monies withheld while he was at Five Points and deposited with the SCU, his remedy is to seek review before the SCU and, if necessary, after exhausting his administrative remedies, commence a CPLR article 78 proceeding (see CPLR 5241 [e]; Matter of Monroe County Dept. of Social Servs. v Walker, 178 AD2d 1012 [1991]). Petitioner has not demonstrated that he has exhausted his administrative remedies before the SCU. Lastly, his claim that he should not have been required to pay a $50 reduced filing fee is not properly before us as it is not part of the judgment from which he appeals.
Mercure, A.PJ., Spain, Malone Jr., Stein and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.